Title: From George Washington to William Stephens Smith, 24 June 1782
From: Washington, George
To: Smith, William Stephens,Clarkson, Matthew


                  
                     Gentlemen
                     Head Quarters 24th June
                     1782
                  
                  I have this Moment received your Application to me requestg
                     Liberty to join the combined Armies in the West Indies, for this Campaign.
                  I applaud Gentlemen the noble & generous Ardor displayed
                     on this Occasion—But having never taken upon me to grant Leave of Absence to
                     Officers in the American Army, with out permission of Congress, your
                     Application shall be conveyed to that Hono. Body—for their Approbation.
                  If your Design should be gratified in obtaing the Leave you ask,
                     I most sincerely wish you every Success your military Genius & good
                     Intentions demand—& that you may return again to your Country, crowned
                     with Laurels, to enjoy the Honor & Satisfaction of your generous
                     Services.
                  
               